Citation Nr: 1514661	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to December 2003, August 2004 to April 2005, and December 2007 to October 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, assigning an initial 50 percent evaluation for PTSD.  

In a VA Form 9 submitted in June 2013 the Veteran requested a Travel Board hearing.  However, by a signed submission in November 2014, he withdrew that request.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Veteran seeks a higher evaluation for his service-connected PTSD.  

He was last examined to evaluate his PTSD for compensation purposes between December 2009 and February 2010. (The examination is included within a group of examinations conducted between those dates; the precise date of the examination is not clear on the examination report.)  

In his June 2013 VA Form 9 the Veteran asserted that since the June 2010 decision granting service connection for PTSD, "everything has changed in my life.  I haven't had a full-time job since 2009."  RO records indicate that the Veteran was to be re-examined for his PTSD in 2013, but it does not appear that an examination was conducted.  

In light of these circumstances, the Board has determined that the originating agency should request the Veteran to clarify whether he is claiming to be unemployable due to his PTSD or the combined effects of his service-connected disabilities, undertake appropriate development to obtain any outstanding, pertinent treatment records, and afford the Veteran a VA examination to determine the current degree of severity of his PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Request the Veteran to clarify whether he is claiming to be unemployable due to his PTSD or the combined effects of his service-connected disabilities.

2.  Respond appropriately to any clarification received from the Veteran.

3.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal. 

4.  Then, afford the Veteran a VA examination to determine the nature and extent of all impairment from the Veteran's PTSD.  All pertinent evidence should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be directed to provide an opinion concerning the impact of the Veteran's PTSD on his employability.  

The rationale for all opinions expressed must also be provided.

5.  Undertake any other indicated development.
 
6.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




